Exhibit 10.1

SM&A

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is entered into as of March 6,
2007, by and between SM&A, a Delaware corporation (the “Company”), and Cynthia
A. Davis-Sailar (“Employee”), with reference to the following:

A.                                   The Company desires to employ Employee on
the terms and conditions set forth herein;

B.                                     Employee desires to perform services for
the Company as an employee of the Company on the terms and conditions set forth
herein.

NOW, THEREFORE, in consideration for the promises and obligations set forth
below, the Company and Employee agree as follows:

1.                                       Employment and Term.

1.1.                              The Company agrees to employ, and Employee
agrees to be employed by the Company, on the terms and conditions described
below (the “Employment”).

1.2.                              This Agreement shall be effective as of April
2, 2007(the “Effective Date”) and shall terminate on April 1, 2010 unless sooner
terminated pursuant to the terms set forth below.

2.                                       Duties.

2.1.                              Employee agrees that during the Employment,
Employee shall devote her full-time efforts to her duties as an employee of the
Company, now or in the future assigned to Employee by the Company.  From and
after the Effective Date of this Agreement, Employee shall serve as Chief
Executive Officer of the Company.

3.                                       Compensation.

3.1.                              As consideration for the performance of
Employee’s duties hereunder and for adherence to the covenants in this
Agreement, Employee shall be entitled to the compensation set forth on Exhibit A
attached hereto and incorporated herein by this reference (the “Compensation”).

3.2.                              Employee understands and acknowledges that,
except as otherwise set forth in this Agreement, the Compensation will
constitute the full and exclusive consideration to be received by Employee for
all services performed by Employee in connection with the Company’s employment
of Employee, and for the performance of all Employee’s promises and obligations
under this Agreement.

1


--------------------------------------------------------------------------------


3.3.                              Aside from the Compensation, the Company may
adopt, or continue in force, benefit plans for the benefit of its employees or
certain of its employees which may include, but not be limited to, group life
insurance, medical insurance, etc. The Company may terminate any or all such
plans at any time and may choose not to adopt any additional or replacement
plans. Employee’s rights under any benefit plans now in force or later adopted
by the Company shall be governed solely by the terms of such plans; provided,
however, that in no event shall Employee’s rights under any such benefit plans
be less than those of any other executive officer of the Company.

4.                                       Duty to Devote Full Time and Avoid
Conflict of Interest.  Employee agrees that during the Employment she shall
devote her full-time efforts to her duties as an employee of the Company.
Employee further agrees that during the Employment she shall not, directly or
indirectly, engage or participate in any activities which are in conflict with
the best interests of the Company.  Notwithstanding the foregoing, nothing
herein shall preclude Employee from:  (i) serving, with the prior written
consent of the Company, which consent shall not be unreasonably withheld, as a
member of the board of directors or advisory boards (or their equivalents in the
case of a non-corporate entity) of non-competing businesses and charitable
organizations; (ii) engaging in charitable activities and community affairs; and
(iii) managing her personal investments and affairs; provided, however, that the
activities set out in clauses (i), (ii) and (iii) shall be limited by Employee
so as not to materially interfere, individually or in the aggregate, with the
performance of her duties and responsibilities hereunder.

5.                                       Compliance with Rules and Regulations. 
Employee agrees to comply with the Company’s rules, regulations and practices as
they may from time to time be adopted or modified, so long as they are uniformly
applied to all employees.

6.                                       Non-competition, Non-recruitment and
Non-solicitation by Employee.

6.1.                              Employee agrees that, during the Employment,
Employee will not engage in any activity competitive with or adverse to the
Company’s business or welfare, whether alone, as a partner, or as an officer,
director, employee or shareholder of any other corporation and shall not
otherwise undertake planning for or the organization of any business activity
competitive with the Company’s business or combine or conspire with other
employees or representatives of the Company for the purpose of organizing any
such competitive business activity. This prohibition shall not include ownership
of less than five percent (5%) of the outstanding stock by Employee in a
publicly traded corporation.

6.2.                              During the Employment and for a period of two
(2) years following the termination of the Employment, Employee shall not,
directly or indirectly, induce, solicit or influence or attempt to induce,
solicit or influence any person who is engaged or employed by the Company
(whether part-time or full-time and whether as an officer, employee, consultant,
agent or advisor), to terminate his/her employment or other engagement with the
Company.  Employee further agrees that, during the term of this Agreement and
for two (2) years after termination of the Employment, Employee will not in any
manner seek to recruit for employment any individual who is employed or engaged
by the Company, as an officer, employee, consultant, agent or advisor for any
person or entity other than the Company.

2


--------------------------------------------------------------------------------


6.3                                 Employee agrees that during the Employment
and for two (2) years after termination of the Employment, Employee shall not,
directly or indirectly, personally, or on behalf of or in conjunction with any
person or entity, use or rely in any manner confidential and/or proprietary
material or information constituting trade secrets (including Secrets as defined
in Section 7.1 below) to divert or take away any client or customer of the
Company.

7.                                       Trade Secrets of the Company/Works and
Property.

7.1                                 Employee acknowledges and understands that
during the Employment, Employee will have access to and will utilize and review
information which constitutes valuable, important and confidential trade
secrets, as that term is interpreted under the Uniform Trade Secrets Act
(California Civil Code Section 3426 et seq.) and/or confidential and proprietary
material and information of or relating to the business of the Company necessary
for the successful conduct of the Company’s business. This information includes,
but is not limited to: (a) listings of and data regarding the clients (past and
current) of the Company (collectively, the “Clients”); (b) information regarding
potential customers and clients; (c) data relating to the identity of the
Clients of the Company; (d) information regarding bidding, billing and pricing
practices; (e) information regarding the nature and type of services rendered to
the Clients; (f) other methodologies, computer programs, databases, processes,
compilations of information, results of proposals, job notes, reports and
records, and (g) information regarding the nature and type of software products
sold to or under development with any Client (all of which information is
sometimes referred to in this Agreement as the “Secrets”). The foregoing 
notwithstanding, the Secrets shall not include information or data which is (i)
in the public domain, (ii) generally known in the information technology
staffing services industry, (iii) already known to Employee as of the date she
began her employment with the Company, or (iv) rightfully disclosed to Employee
outside of the scope of her employment with the Company by a third party not
under a duty of confidentiality to the Company. Employee understands further
that the Secrets have been and will be accumulated, by Employee and other
personnel at the Company at considerable expense to the Company (including but
not limited to compensation paid to the Company personnel dealing with the
Secrets and the Clients), and that the Company has and will continue to expend
its resources in order to maintain actively and vigorously the confidentiality
of the Secrets, as such information is extremely valuable to the Company, and
well worth the expense of enforcement and preservation of such confidentiality.
Accordingly, Employee agrees as follows:

(a)                                  All of the Secrets shall be safeguarded and
treated as confidential by Employee.

(b)                               Any and all data, notes, letters, computer
programs, email records, reports, telephone records and all other written
documentation relating to the business of the Company (including but not limited
to the Secrets) that may be collected, compiled, written, reviewed or conceived
by Employee, whether set forth in tangible media or intangible, from or by
reason of services performed by Employee for the Company shall become the sole
and absolute property of the Company, and Employee shall not assert or establish
a claim for any statutory or common law right or any other possessory or
proprietary right with respect to any of the above.

3


--------------------------------------------------------------------------------


(c)                                  Employee shall hold the Secrets in
strictest confidence and shall not (i) disclose any Secrets to any person,
corporation, firm, or other entity, either during the Employment or afterward,
or (ii) use any Secrets in Employee’s subsequent business or employment, without
the prior express written authorization of the Company; provided, however, that
Employee may disclose Secrets to the extent required to do so by a subpoena
lawfully issued in a judicial proceeding or arbitration.

(d)                                 Employee shall not otherwise commit any act
which shall compromise the confidentiality of any Secrets, including but not
limited to making a copy of such property (whether electronic, paper or
otherwise) without the prior express written authorization of the Company.

7.2                                 During the Employment, Employee shall
disclose in writing, fully, and on a timely basis, to the Company, any and all
“Works and Property” (as such term is herein defined) realized in connection
with the performance of her duties under this Agreement.  Employee acknowledges
and agrees that, during the Employment any and all Works and Property shall
constitute the sole and exclusive property of the Company and Employee shall not
have any rights thereto and/or any interest therein.  During the Employment,
Employee shall assign, transfer and convey to the Company, without further
consideration, any and all Works and Property in accordance with this
Agreement.  For purposes of this Agreement, the term “Works and Property” shall
mean any and all works and property including, but not limited to, all
intellectual properties, ideas, inventions, concepts, products, improvements,
innovations, discoveries, developments, methods, formulas, techniques, software,
know-how and writings which are made, conceived, reduced to practice, developed,
written, contributed to or prepared by Employee whether or not patentable or
copyrightable and whether made solely by Employee or jointly with others.  All
Works and Properties shall unconditionally be, become, and remain the sole and
exclusive property of the Company or any of its affiliates, successors, or
assignees, as the case may be.  Employee will promptly execute, acknowledge and
deliver all applications, oaths, declarations and further documents and will
provide such additional assistance as the Company or its counsel may deem
necessary or desirable to evidence the Company’s title to such Works and
Property.  This section does not apply to Works and Property that qualifies as a
non-assignable invention under Section 2870 of the California Labor Code. 
Employee acknowledges having received from the Company a copy of said code
Section.

8.                                       Confidential Information of Clients. 
All ideas, concepts, information and written material disclosed to Employee by
the Company, or acquired from any of the Clients, and all financial, accounting,
statistical, personnel, and business data and plans of the Clients, are and
shall remain the sole and exclusive property and proprietary information of the
Company, or said Client, and are disclosed in confidence by the Company or
permitted to be acquired from the Clients in reliance on Employee’s agreement to
maintain them in confidence and not to use or disclose them to any other person
except in furtherance of the Company’s business.

4


--------------------------------------------------------------------------------


9.                                       Return of Information.  At the time of
the termination of the Employment or upon request, Employee agrees to deliver
promptly to the Company all notes, books, electronic data (regardless of storage
media), correspondence and other written or graphical records (including all
copies thereof) in Employee’s possession or under Employee’s control relating to
any business, work, the Clients or any other aspect of the Company, whether or
not they contain any Secrets, including but not limited to each original and all
copies of all or any part thereof.

10.                                 Cooperation.  Employee agrees to cooperate
in good faith with the Company in connection with any defense, prosecution, or
investigation by the Company regarding any actual or potential litigation,
administrative proceeding, or other such procedures, in which the Company may be
involved as a party or non-party from time to time, including following the
termination of employment.

11.                                 Remedies; Injunctive Relief.  In the event
of a breach or threatened breach by Employee of any of the provisions of this
Agreement, Employee agrees that the Company, in addition to and not in
limitation of any other rights, remedies, or damages available to the Company at
law or in equity, shall be entitled to a preliminary and a permanent injunction
in order to prevent or restrain any such breach by Employee or by Employee’s
partners, agents, representatives, servants, employers, employees, and/or any
and all persons directly or indirectly acting for or with Employee, without
necessity of posting bond or other security.

12.                                 Termination of Employment.

12.1                           The Employment may be terminated by the Company
with “Cause” (as defined below) at any time upon written notice. Except as
otherwise agreed in writing or as otherwise provided by this Agreement as due
and payable (or as required by law), upon termination of the Employment by the
Company with Cause, the Company shall have no further obligation to Employee
under this Agreement by way of compensation or otherwise, but Employee’s
obligations under Sections 6 through 10, inclusive, shall continue after said
termination of Employment.

12.2                           Absent a Change of Control (as defined below),
the Employment may be terminated at any time (i) by the Company without Cause
(as defined below) by giving Employee thirty (30) days’ advance written notice
of such termination or (ii) by Employee for Good Reason (as defined below) by
giving the Company thirty (30) days’ advance written notice of such
termination.  In the event that the Company terminates the Employment without
Cause or Employee terminates the Employment for Good Reason, the Company shall
(i) pay to Employee, in accordance with the Company’s customary payroll
practices, the base salary component of the Compensation, and (ii) provide the

5


--------------------------------------------------------------------------------


same health and life insurance benefits, in each case until the earliest to
occur of (A) the last day of the term of this Agreement specified in Section 1.2
above, (B) the expiration of twelve (12) calendar months after the effective
date of such termination of the Employment, (C) the date upon which Employee
becomes employed on a full-time basis (including but not limited to
self-employment, but only if Employee holds herself out to the public as being a
self-employed consultant or other businessperson), or (D) the date upon which
Employee violates any of Sections 6 through 10, inclusive.  In addition, the
Company shall pay Employee the pro-rated portion of any incentive compensation
(as described in Exhibit A attached hereto) to which Employee was entitled for
the fiscal year or quarter, as applicable, in which the Employment was
terminated.  If the Company’s medical and/or life insurance plans do not allow
Employee’s continued participation in such plan or plans during the period
described above, then the Company shall pay to Employee, in monthly
installments, from the date on which Employee’s participation in such medical
and/or life insurance, as applicable, is prohibited for the remainder of the
time period described in the second sentence of this Section 12.2, the monthly
premium or premiums which had been payable by the Company with respect to
Employee for such discontinued medical and/or life insurance, as applicable.

12.3                           If, within twelve (12) months following a Change
of Control (as defined below), the Employment is terminated (i) by the Company
(or any successor company) without Cause, or (ii) by the Employee for Good
Reason, the Company shall (i) pay to Employee in a lump sum an amount equal to
the base salary component of the Compensation for the period from the date of
such termination of Employment through the earlier to occur of (A) the last day
of the term of this Agreement specified in Section 1.2 above or (B) twelve (12)
calendar months after the effective date of such termination of Employment, and
(ii) provide the same health and life insurance benefits until the earlier to
occur of (A) the last day of the term of this Agreement specified in Section 1.2
above or (B) the expiration of eighteen (18) calendar months after the Change of
Control or twelve (12) calendar months after the effective date of such
termination of the Employment, whichever is later. If the Company’s (or its
successor’s) medical and/or life insurance plans do not allow Employee’s
continued participation in such plan or plans during the period described above,
then the Company shall pay to Employee, in monthly installments, from the date
on which Employee’s participation in such medical and/or life insurance, as
applicable, is prohibited for the remainder of the time period described in the
first sentence of this Section 12.3, the monthly premium or premiums which had
been payable by the Company with respect to Employee for such discontinued
medical and/or life insurance, as applicable.

12.4                           Employee may terminate the Employment without
Good Reason at any time by giving the Company thirty (30) days’ advance written
notice of such termination. Upon Employee’s termination of the Employment
without Good Reason, the Company shall have no further obligation to Employee
under this Agreement by way of compensation or otherwise (except for the
obligations to (i) pay the base salary component of the Compensation to which
Employee may be entitled at the time of such termination and (ii) provide the
benefits required to be made available under applicable law), but Employee’s
obligations under Sections 6 through 10, inclusive, shall continue after said
termination of the Employment.

6


--------------------------------------------------------------------------------


12.5                           The Employment will terminate immediately upon
Employee’s death. In such event, the Company shall (i) pay to Employee’s estate,
in accordance with the Company’s customary payroll practices, the base salary
and any dependents’ health benefits, if applicable, components of the
Compensation until the earlier to occur of (A) the last day of the term of this
Agreement specified in Section 1.2 above or (B) the expiration of twelve (12)
calendar months after the effective date of such termination.  Except for the
payments expressly provided in this Section 12.5, the Company shall have no
further obligation to Employee’s estate under this Agreement by way of
compensation or otherwise.

12.6                           The Company may terminate the Employment at any
time if Employee becomes Disabled (as defined below) by giving Employee thirty
(30) days’ advance written notice of such termination. In the event that the
Company terminates the Employment because Employee has become Disabled, the
Company shall (i) pay to Employee, in accordance with the Company’s customary
payroll practices, the base salary component of the Compensation and (ii)
provide the same health and life insurance benefits, in each case until the
earliest to occur of (A) the last day of the term of this Agreement specified in
Section 1.2 above, (B) the expiration of twelve (12) calendar months after the
effective date of such termination of the Employment, (C) the date upon which
Employee becomes employed on a full-time basis (including but not limited to
self-employment, but only if Employee holds herself out to the public as being a
self-employed consultant or other businesswoman), or (D) the date upon which
Employee violates any of Sections 6 through 10, inclusive.  If the Company’s
medical and/or life insurance plans do not allow Employee’s continued
participation in such plan or plans during the period described above, then the
Company shall pay to Employee, in monthly installments, from the date on which
Employee’s participation in such medical and/or life insurance, as applicable,
is prohibited for the remainder of the time period described in the second
sentence of this Section 12.6, the monthly premium or premiums which had been
payable by the Company with respect to Employee for such discontinued medical
and/or life insurance, as applicable.

12.7                           As used in this Agreement, the following terms
shall have the meanings indicated:

(a)                                  “Cause” shall mean an action or actions by
Employee during the Employment (including but not limited to inactions)
including:

(i)                                     refusal or failure to carry out any
reasonable direction from the Company or its Board of Directors;

(ii)                                  a material breach of the terms of this
Agreement;

(iii)                               demonstrated gross negligence or misconduct
in the execution of his/her assigned duties;

(iv)                              habitual non-performance or incompetent
performance of his/her duties under this Agreement;

7


--------------------------------------------------------------------------------


(v)                                 conviction of a felony or other serious
crime involving moral turpitude;

(vi)                              engaging in fraud, embezzlement or other
illegal conduct;

(vii)                           a violation of any part of Sections 4 through
10, inclusive;

(viii)                        imparting Secrets as defined in Section 7 of this
Agreement to a third party, other than in the course of carrying out Employee’s
duties;

(ix)                                failure or refusal to materially perform
his/her duties and responsibilities; or

(x)                                   material violation of any written policy
or procedure of the Company, including ethics guidelines adopted from time to
time by the Board of Directors.

(b)                                 “Disabled” shall mean Employee’s inability
to perform the essential functions of his/her job under this Agreement either
with or without reasonable accommodations, due to sickness, physical or mental
impairment or injury for a period of six (6) consecutive months or for nine (9)
months in any consecutive twelve (12) month period. In the event Employee
disputes the Company’s determination that he/she is Disabled, Employee shall
give written notice of such dispute to the Company during the thirty (30) day
notice period prior to the proposed effective date of such termination, and
Employee and the Company shall thereupon each select, within thirty (30) days of
such notice from Employee, a physician to evaluate whether Employee is
Disabled.  Such physicians shall complete their evaluation and report to the
Board of Directors within thirty (30) days. If such physicians do not agree as
to whether Employee is Disabled, they shall promptly select a third physician to
further evaluate Employee, whose conclusion on such matter shall be rendered
within ten (10) days of his/her selection and shall be final and binding on
Employee and the Company.

(c)                                  “Good Reason” shall mean any of the
following:

(i)                                     the assignment to Employee of duties
inconsistent with Employee’s current position, duties, or responsibilities which
is sufficient to constitute a material diminution of status with the Company;

(ii)                                  a reduction by the Company in the base
salary component of the Compensation in effect on the date hereof or as the same
may be increased from time to time during the term of this Agreement; and

(iii)                               any failure by the Company to obtain the
assumption of this Agreement by any successor or assign of the Company, if such
successor or assigns asserts the position that it is not bound by the provisions
hereof.

8


--------------------------------------------------------------------------------


(d)                                 “Change of Control” shall mean any of the
following:

(i)                                     any merger or consolidation in which the
shares of the Company outstanding immediately prior to such merger or
consolidation (or the securities into which they are converted by virtue of such
merger or consolidation) do not represent at least fifty percent (50%) of the
voting power of the surviving corporation or its parent;

(ii)                                  any sale, lease or other transfer of all
or substantially all of the assets of the Company; or

(iii)                               any transaction in which the Company ceases
to be a publicly traded company.

12.8                           The rights and remedies provided in this Section
12 shall constitute the exclusive rights and remedies available to Employee
relating to or arising from the termination of the Employment, including claims
for breach of contract.

12.9                           No policies or procedures of the Company or
benefits provided by the Company, whether oral or written, express or implied,
formal or informal, are intended, nor shall they be construed to limit the right
or ability of the Company or Employee to terminate the Employment as set forth
above. Except as otherwise agreed in writing or as otherwise provided by this
Agreement, upon termination of the Employment, neither the Company nor Employee
shall have any further obligation to each other by way of compensation or
otherwise.

12.10                     The Company will undertake commercially reasonable
efforts to require any successor or assign (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company, to absolutely and unconditionally to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform this Agreement if no such
succession or assignment had taken place. In any such event, the term “the
Company” as used in this Agreement shall mean any such successor or assign which
executes and delivers the assignment agreement provided for in the immediately
preceding sentence or which otherwise becomes bound by the terms and provisions
of this Agreement by operation of law.

12.11                     Employee shall make a reasonable good faith effort to
find new employment during any period during which payments are paid to Employee
following Employee’s termination of employment with the Company.

12.12                     Subject to Employee’s consent, if any payment
otherwise due hereunder would be, when otherwise due, subject to additional
taxes and interest under Section 409A of the Internal Revenue Code of 1986, as
amended, then such payment shall be deferred to the extent required to avoid
such additional taxes and interest.

9


--------------------------------------------------------------------------------


13.                                 Miscellaneous Provisions.

13.1                           In the event that any of the provisions of this
Agreement shall be held to be invalid or unenforceable, then all other
provisions shall nevertheless continue to be valid and enforceable as though the
invalid or unenforceable parts had not been included in this Agreement. In the
event that any provision relating to the time period of any restriction imposed
by this Agreement shall be declared by a court of competent jurisdiction to
exceed the maximum time period which such court deems reasonable and
enforceable, then the time period of restriction deemed reasonable and
enforceable by the court shall become and shall thereafter be the maximum time
period.

13.2                           This Agreement shall be binding upon the heirs,
executors, administrators, and successors-in-interest of the parties hereto.

13.3                           This Agreement shall be construed and enforced
according to the laws of the State of California, excluding its choice of law
rules.

13.4                           This Agreement supersedes all previous
correspondence, promises, representations, and agreements, if any, either
written or oral, between the Company and Employee. No provision of this
Agreement may be modified except by a writing signed by both the Company and
Employee.

13.5                           All notices, demands, requests, consents,
approvals or other communications (collectively “Notices”) required or permitted
to be given hereunder or which are given with respect to this Agreement shall be
in writing and shall be personally served or deposited in the United States
mail, registered or certified, return receipt requested, postage prepaid,
addressed as set forth below, or such other address as such party shall have
specified most recently by written notice. Notices shall be deemed given on the
date of service if personally served. Notices mailed as provided herein shall be
deemed given on the third business day following the date so mailed:

To the Company:

SM&A

 

 

4695 MacArthur Court, Suite 800

 

 

Newport Beach, CA 92660

 

 

Attention: Chairman, Compensation Committee

 

 

Board of Directors

 

 

 

 

with a copy to:

Bingham McCutchen LLP

 

 

Plaza Tower, 18th Floor

 

 

600 Anton Boulevard

 

 

Costa Mesa, CA 92626

 

 

Attention: James W. Loss and Thomas A. Waldman

 

 

 

 

To Employee:

Cynthia A. Davis-Sailar

 

 

1604 Sylvia Drive

 

 

Endwell, NY 13760

 

 

 

 

with a copy to:

 

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

 

 

 

 

 

 

10


--------------------------------------------------------------------------------


13.6                           Should any party institute any action or
proceeding to enforce this Agreement or any provision hereof, or for damages by
reason of any alleged breach of this Agreement or of any provision hereof, or
for a declaration of rights hereunder, the prevailing party in any such action
or proceeding shall be entitled to receive from the other party all costs and
expenses, including reasonable attorneys’ fees, incurred by the prevailing party
in connection with such action or proceeding.

14.                                 Survival.   Notwithstanding any other
provision of this Agreement, the obligations of Employee pursuant to Sections 6,
7, 8, 9 and 10 of this Agreement shall survive the termination of this
Agreement.

15.                                 Acknowledgment by Employee.  Employee has
carefully read and considered the provisions of this Agreement and agrees that
all of the above-stated restrictions, obligations and promises are fair and
reasonable and reasonably required for the protection of the interests of the
Company. Employee further acknowledges that the goodwill and value of the
Company is enhanced by these provisions and that said enhancement is desired by
Employee. Finally, Employee indicates his/her acceptance of this Agreement by
signing and returning the enclosed copy of this Agreement where indicated below.

16.                                 Counsel.  The parties hereto have requested
that counsel to the Company, Bingham McCutchen LLP, prepare this Agreement and
acknowledge that in so doing that such counsel is acting on behalf of the
Company. Employee acknowledges that Bingham McCutchen LLP has previously served
as and continues to serve as counsel to the Company in other matters.

[remainder of page intentionally left blank]

11


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

SM&A

 

 

 

 

 

 

 

 

By:

/s/ Cathy L. McCarthy

 

 

Name:

Cathy L. McCarthy

 

Title:

Chief Operating Officer

 

 

 

 

 

 

 

By:

/s/ Joseph B. Reagan

 

 

Name:

Joseph B. Reagan

 

Title:

Chairman, Compensation Committee

 

 

 

 

 

 

 

EMPLOYEE

 

 

 

/s/ Cynthia A. Davis-Sailar

 

 

Cynthia A. Davis-Sailar

 

12


--------------------------------------------------------------------------------


EXHIBIT A

COMPENSATION OF CYNTHIA A. DAVIS-SAILAR

The following summarizes the compensation to which Cynthia A. Sailar
(“Employee”) shall be entitled under the terms of that certain Employment
Agreement dated March 6, 2007 by and between SM&A (the “Company”) and Employee.

1.                                       BASE SALARY.  Employee’s annual base
salary shall be $400,000 per year, paid in accordance with the Company’s
standard payroll policies for its executive officers (the “Base Salary”).
Employee shall be considered for merit increases in salary on an annual basis by
the Compensation Committee of the Board of Directors.

2.                                       INCENTIVE COMPENSATION.  In addition to
the Base Salary described above, Employee will be eligible to receive incentive
compensation (IC) the amount of which shall be based upon the attainment by the
Company or its subsidiaries of certain financial performance targets established
annually by the Board of Directors.

a. Under the terms of an Incentive Compensation plan for the SM&A executive team
adopted for fiscal year 2007 by the Compensation Committee of the Board of
Directors, the Employee as Chief Executive Officer will have a target incentive
of $250,000 but the amount earned will be contingent upon actual performance as
identified in the plan. A prorated portion of the bonus will be paid for each
quarter that the incentive compensation targets are met. Employee shall be
considered for merit increases in incentive compensation targets on an annual
basis by the Compensation Committee of the Board of Directors.

b. Under the terms of a Long Term Incentive Plan (LTIP) adopted by the
Compensation Committee of the Board of Directors members of the executive team
will be rewarded for sustained performance over a three-year period that meets
or exceeds an earnings-per-share (EPS) target. The 2007 LTIP will cover the
period 2007, 2008 and 2009.  The target incentive for the Employee as Chief
Executive Officer is 100,000 shares of SM&A stock but the actual number of
shares granted will be in accordance with a performance scale. The stock will be
issued on January 2, 2010. The Compensation Committee intends to issue LTIP
grants on an annual basis with successive three-year performance periods that
include financial targets and award share grants for meeting targets.

c. To compensate for the loss of existing incentives at her previous employment
and as an incentive to join SM&A, the Employee shall be granted on the effective
date of employment the following:

·            A cash payment of $50,000

·            7000 shares of SM&A stock

1


--------------------------------------------------------------------------------


·            An option to purchase up to 200,000 shares, issued pursuant to
SM&A’s Amended and Restated 1997 Stock Option Plan. The exercise price of each
stock option shall be equal to the fair market value of the Common Stock on the
date of grant and the options shall each vest (i.e., become exercisable) in
sixteen equal quarterly installments, commencing on the three-month anniversary
of the date of grant.  Such stock options shall be in the form generally
approved for grants to officers of SM&A; provided, however, that such stock
options shall vest in full upon the occurrence during the term of the employment
agreement to which this Exhibit A is attached of a Change of Control (as defined
in such employment agreement). In the event that the Employees contract is not
renewed after April 1, 2010, those stock options that have not previously vested
under this agreement as of that date shall immediately vest in full.

d. On each January 2 on which Employee continues to be employed by SM&A,
Employee shall become eligible to participate in any stock incentive plan
approved by the Board of Directors and the shareholders.

3.                                       LEAVE CREDIT.  During the Employment,
and in addition to the Company observed and posted holidays (normally 10 per
year), Employee shall accrue paid leave at a rate of 25 days per annum;
provided, however, that any such leave time, if not used, will be subject to the
Company’s limitations on the maximum accrual of 10 weeks; and, provided further,
that Employee shall use her best efforts to coordinate with the Company the
dates upon which Employee shall use her aforesaid leave time so as to minimize
the negative impact upon the Company occasioned by Employee’s absence.

4.                                       OTHER BENEFITS:  Employee shall be
entitled to participate in and receive benefits under all profit-sharing plans,
pension plans, group medical plans and other benefit plans of the Company which
the Company at any time maintains for executive employees.

5.                                       BUSINESS EXPENDITURES:  Employee will
be reimbursed on a monthly basis for reasonable expenses incurred in connection
with promoting and conducting the business of the Company; provided, however,
that (i) Employee shall present reasonable documentation establishing the
amount, date, place and essential character of such expenditures, and (ii) any
request for the reimbursement of monthly expenditures totaling more than $4,000
must be approved by two officers of the Company, one of whom shall be the
Company’s Chief Financial Officer.   The Employee is expected to maintain
communications with customers and other key personnel while on travel and at
home and the Company shall provide to, or reimburse the Employee for the costs
of, reasonable communication and home office equipment to include cell phone,
laptop, internet connectivity, PDA, fax and printer.

6.                                       MEDICAL REIMBURSEMENT.  The Employee
shall be entitled to receive reimbursement for documented medical expenses of
the Employee and her dependents not otherwise covered by the Company’s medical
plan and long term care and disability insurance coverage for the Employee.

2


--------------------------------------------------------------------------------


7.                                       AUTOMOBILE LEASE.  In lieu of an
automobile allowance, SM&A shall lease, at a cost of no more than $1300 per
month, an automobile of Employee’s choice.  In addition, the reasonable cost of
annual insurance, fuel, maintenance, cleaning and repair shall be borne by SM&A.

8.                                       RELOCATION EXPENSES.  In lieu of a
relocation allowance, SM&A will make reasonable monthly lease payments for the
term of this agreement directly to the landlord of a residence chosen by the
Employee to be in close proximity to the Company headquarters. Determination of
reasonable expenses will be by the Board of Directors.

3


--------------------------------------------------------------------------------